By the Court.
This case presents but a single question. The action is against the town of Barre for an injury occasioned by a defect in a highway. The defendants, having called a surveyor to testify to a plan and measurements, then proposed to ask him, whether, in his opinion, the road in question was safe and convenient. The only ground upon which the witness was relied on, as an expert, was, that he had occasionally been a surveyor of highways, and that he had occasionally been employed as a surveyor in laying out and grading, but not in constructing roads. The ground, upon which one is called as an expert, is, that the subject in controversy depends on science or peculiar skill, knowledge, or experience, acquired by persons in some trade or profession. There must be always a preliminary inquiry, by the court, as to the fact of the witness’s science and skill, and his capacity to form an opinion upon the subject-matter; and this must often depend upon circumstances of so peculiar a nature and character, that it is difficult to lay down any general rule to guide the decision of the judge in such a case* We think the offer was rightly rejected in the present case.

Exceptions overruled.


 The cases on the admissibility of the evidence of experts are collected and aommented on by Parker, C. J., in the case of Robertson v. Stark, 15 N. H. 109, 113